DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 7 is objected to because of the following informalities:  
“the end plate and” in paragraph 7 bridging lines 1-2 should be deleted for the following reasons: Claim 7 recites “wherein the spacer main body is inserted into a through hole provided in the end plate and the balance weight”, but the specification and drawings both fails to show the recited claim. FIG 4 shows the spacer (39) and spacer main body inserted into a through hole of a balance weight (33), but fails to shows the spacer main body inserted into a through hole of the end plate. Paragraphs [0048]-[0049] describes FIG 4 in detail, but does not disclose a spacer main body being inserted into the end plate.
 

    PNG
    media_image1.png
    365
    390
    media_image1.png
    Greyscale



Appropriate correction is required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7, 9, 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Morozumi (US 2012/0098359) in view of Sakoda (US 2012/0260490), Kitayama et al. (US 2001/0022926), Runels (US 4,938,644), Boxberg et al. (US 2014/0265717) and Murakami et al. (US 2003/0230948).
Regarding claim 7, Morozumi teaches a motor rotor (10), comprising: 
a cylindrical rotor core which is formed by stacking a plurality of electromagnetic steel plates (12); 
end plates (16, 18) and balance weights (20, 22) which are stacked on both ends of the rotor core (FIG 1); and 

wherein a ring of a spacer is not interposed between a swaging portion of the headed swaging pin and the end plate (16) or the balance weight (20, 22), and
a swaging piece of the swaging portion can be bitten to the end plate (16) or the balance weight (20, 22).

    PNG
    media_image2.png
    871
    302
    media_image2.png
    Greyscale


wherein a counterbore is provided on a seating surface of the balance weight, 
wherein the ring of the spacer is interposed between a head of each headed swaging pin and the counterbore of each balance weight by inserting the ring of the spacer to the counterbore, 
wherein the spacer main body is inserted into a through hole provided in the end plate and the balance weight, and interposed between an inner wall of the through hole and the headed swaging pin, 
wherein the spacer main body and the balance weight are in direct contact with each other, 
wherein the headed swaging pin is formed of a ferrous base material, the balance weight is formed of a brass material, and the spacer is formed of a stainless material.

Sakoda teaches wherein a spacer (30) which is formed of a harder material than materials of the headed swaging pins (10; [0025]; applicant notes in [0002] that swaging pins are also referred to as rivets),

    PNG
    media_image3.png
    216
    513
    media_image3.png
    Greyscale

wherein the washer or the spacer is formed of a stainless material ([0042]). 

    PNG
    media_image4.png
    74
    513
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morozumi to incorporate Sakoda’s teaching wherein a spacer which is formed of a harder material than materials of the swaging pins, wherein the washer or the spacer is formed of a stainless material, to resist the load when the rivet head of the rivet body is squeezed and pushed out and to fasten the members to be fastened with large fastening holes with sufficient crimping force and reducing or eliminating changes in the magnetic properties of the rotor.

Kitayama teaches the spacer (17) having a spacer main body (16) and a ring formed integrally with the spacer main body (16), 
wherein the spacer main body (16) is inserted into a through hole (13) provided in the end plate (14), and interposed between an inner wall of the through hole (13) and the headed swaging pin (18),


    PNG
    media_image5.png
    352
    473
    media_image5.png
    Greyscale

While Kitayama does not disclose the pins are swaging pins, or the pins to be used for holding balance weights, the use of collar taught by Kitayama can be easily implemented into Morozumi’s pins and Sakoda’s washer to hold the balance weight. Also, as seen in FIG 2 of Kitayama, the spacer main body (16) is in direct contact with the through hole (13). Thus, when combined with Morozumi to hold the balance weights, the spacer main body will be in direct contact with the balance weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morozumi in view of Sakoda to incorporate Kitayama’s teaching the spacer having a spacer main body and a ring formed integrally with the spacer main body, wherein the spacer main body is inserted into a through hole provided in the end plate and the balance weight, and interposed between an inner wall of the through hole and the headed swaging pin, wherein the 

Runels teaches wherein a counterbore (12) is provided on a seating surface (14) of the balance weight (object 4), 
wherein the tab (18) of the spacer (40) is interposed between a head (6) of each headed swaging pin and the counterbore (12) of each balance weight (4) by inserting the tab (18) of the spacer (40) to the counterbore (14).

    PNG
    media_image6.png
    248
    499
    media_image6.png
    Greyscale

While Runels does not disclose a ring of the spacer, the tab would easily be replaceable with the ring taught above in Kitayama. 
It would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have modified Morozumi in view of Sakoda and Kitayama to incorporate Runels’ teaching wherein a counterbore is provided on a seating surface of the balance weight, wherein the ring of the spacer is interposed between a head of each headed swaging pin and the counterbore of each balance weight by inserting the ring of the spacer to the counterbore, for the advantages of 

Boxberg teaches wherein the headed swaging pin is formed of a ferrous base material ([0021]).

    PNG
    media_image7.png
    165
    508
    media_image7.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morozumi in view of Sakoda, Kitayama and Runels to incorporate Boxberg’s teaching wherein the headed swaging pin is formed of a ferrous base material, for the advantages of reducing or eliminating changes in the magnetic properties of the rotor.
Murakami teaches the balance weight is formed of a brass material ([0029]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morozumi in view of Sakoda, Kitayama, Runels and Boxberg to incorporate Murakami’s teaching the balance weight is formed of a brass material, as brass is non-magnetic and it would not create unwanted magnetic flux.

    PNG
    media_image8.png
    45
    497
    media_image8.png
    Greyscale

Regadring claim 9/7, Morozumi in view of Sakoda, Kitayama, Runels, Boxberg and Murakami was discussed above in claim 7. Kitayama further teaches wherein a diameter of the spacer (17) is larger than a diameter of a head (18A) of the headed swaging pin (18).
Regarding claim 11/7, Morozumi in view of Sakoda, Kitayama, Runels, Boxberg and Murakami was discussed above in claim 7. Morozumi further teaches a motor (42) comprising:
a motor rotor (10); and
a motor stator (46),
wherein the motor rotor (10) is the motor rotor (10) according to claim 7.
Regarding claim 12/11, Morozumi in view of Sakoda, Kitayama, Runels, Boxberg and Murakami was discussed above in claim 11. Morozumi further teaches an electric compressor (100), comprising:
a compression mechanism (40); and
a motor (42) which drives the compression mechanism via driving shaft (48),
wherein the motor (42) is the motor (42) according to claim 11.
Regarding claim 13/7, Morozumi in view of Sakoda, Kitayama, Runels, Boxberg and Murakami was discussed above in claim 7. Kitayama further teaches wherein a diameter of the spacer (17) is larger than a diameter of a head (18A) of the headed swaging pin (18).
Regarding claim 15/7, Morozumi in view of Sakoda, Kitayama, Runels, Boxberg and Murakami was discussed above in claim 7. Morozumi further teaches a motor (42) comprising:

a motor stator (46),
wherein the motor rotor (10) is the motor rotor (10) according to claim 7.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINKI CHANG whose telephone number is (571)270-0521.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINKI CHANG/           Examiner, Art Unit 2834                                                                                                                                                                                             
/QUYEN P LEUNG/           Supervisory Patent Examiner, Art Unit 2834